Title: From Thomas Jefferson to William Finnie, 12 August 1780
From: Jefferson, Thomas
To: Finnie, William



Sir
Richmond august 12th 1780.

The inclosed extract of a Letter from Colo. Corbin of the eastern shore, will inform you of the danger, in which the corn there lies for which you had an order. The presumption that you would immediately remove it on receiving the order prevented us from taking measures for that purpose. This gives me occasion to observe to you that in all such cases we consider the grain as lying at your risk. I am Sir, Your very humble servant,

Th: Jefferson

